Deen, Presiding Judge.
John Little, d/b/a Ace Fence Company, brings this appeal following the denial of his motion for a new trial. He contends that the trial court erred in failing to find that the jury improperly awarded punitive damages, that the punitive damage award was excessive, and that the presence of a genuine issue of liability precluded an award of attorney fees. The trial testimony was not transcribed and, as counsel for the parties could not agree on a narrative of the evidence, the trial court ordered the brief of evidence prepared by the defendant be excluded from the record on appeal. Held:
Since there is no evidence before this court and the enumerations of error are all based on the evidence, the judgment of the trial court cannot be reviewed. Jenkins v. Jenkins, 231 Ga. 371 (202 SE2d 52) (1973).

Judgment affirmed.


Sognier and Pope, JJ., concur.